Citation Nr: 0315964	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals of a left knee meniscectomy, rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
January 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Los Angeles, California, 
Department of Veterans Affairs  (VA) Regional Office (RO).  
In a rating action dated September 1994, the RO denied 
service connection for tinnitus and denied an increased 
rating for the veteran's service-connected left knee 
disability.  In addition, the RO granted service connection 
for PTSD, and assigned a noncompensable evaluation for it, 
effective March 1994.  The veteran disagreed with these 
determinations, including the evaluation assigned for PTSD.  
Subsequently, based on the receipt of additional evidence, as 
well as the veteran's testimony at a hearing at the RO in 
April 1996, a hearing officer, in May 1996, assigned a 10 
percent rating for PTSD, effective March 1994. 

This case was previously before the Board in February 2000, 
at which time it was remanded in order to clarify whether the 
veteran wanted to testify at a hearing before a Member of the 
Board at the RO.  The hearing was scheduled for July 2000 and 
the veteran failed to report.

In September 2000, the Board remanded this matter for 
additional development  

In an August 2001 rating determination, the RO increased the 
veteran's evaluation for PTSD from 10 to 30 percent, 
effective March 18, 1994.  

In a July 2002 rating determination, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
evaluation.  This constitutes the full grant of benefits 
sought with regard to this issue and it is no longer before 
the Board.  

In a March 2003 rating determination, the RO granted service 
connection for degenerative joint disease of the left knee 
and assigned a 10 percent disability evaluation effective 
March 18, 1994.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000).  The Board's ability to develop and cure 
defects has been limited.  Disabled American Veterans v. 
Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  Hereinafter known collectively as 
VCAA.  There has been no VCAA letter issued with regard to 
the veteran's claim.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the recent Court 
decisions, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must be 
issued.

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures. The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




